Case 1:17-cv-01778-NGG-JO Document 10 Filed 05/28/19 Page 1 of 2 PageID #: 127



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


HECTOR RODRIGUEZ, MANUEL ROBERTS,                          Case Nos. 16-cv-05476
ARMA BAILEY, KATHY LIRIANO,                                and 17-cv-01778
JOHN MILAS, CLAUDIA CORT,
FERMINA SOTO, MARSHALL LEE, and                            (Garaufis, J.)
LINDA CARASQUILLO,
                                                           (Reyes, Jr., M.J.)
                             Plaintiffs,

            -Against-                                      STIPULATION AND
                                                           DISMISSAL WITH PREJUDICE
BETSY DeVOS, in her capacity as Secretary of the
Department of Education; STEVEN MNUCHIN, in
his capacity as Secretary of the Department of
Treasury; JEFF SESSIONS, in his capacity as
Attorney General of the United States; and NANCY
BERRYHILL, in her capacity as Acting
Commissioner of the Social Security Administration,

                             Defendants.



       IT IS HEREBY STIPULATED AND AGREED, by and between the parties to the above-

captioned actions that:

1.     This action shall be dismissed with prejudice, with each party to bear its own costs,

expenses, and fees.

2.     The Clerk of the Court is directed to enter judgment accordingly.

Dated: Brooklyn, New York
       May 28, 2019                         Brooklyn Legal Services
                                            105 Court Street
                                            Brooklyn, New York 11201

                                      By:   __/s/Johnson M. Tyler__________
                                            JOHNSON M. TYLER
                                            DANIEL BARKLEY
                                            Counsel for the Plaintiffs



                                               1
Case 1:17-cv-01778-NGG-JO Document 10 Filed 05/28/19 Page 2 of 2 PageID #: 128




 Dated: Brooklyn, New York             RICHARD P. DONOGHUE
        May 28, 2019                   United States Attorney
                                       Eastern District of New York
                                       Attorney for Defendants
                                       271 Cadman Plaza East
                                       Brooklyn, New York 11201

                                    By: __ /s/ Matthew J. Mailloux__
                                        MATTHEW J. MAILLOUX
                                        Assistant U.S. Attorney
                                        (718) 254-6176
                                        matthew.mailloux@usdoj.gov




SO ORDERED this

____ day of ______________, 2019




HONORABLE NICHOLAS G. GARAUFIS
United States District Judge




                                      2
